United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 November 29, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-61092
                           Summary Calendar


SULTAN ALI HIMANI; SHAHEEN HIMANI,

                                     Petitioners,
versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 011 598
                          BIA No. A79 011 597
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Sultan Ali Himani and Shaheen Himani seek review of an order

of the Board of Immigration Appeals (BIA) that dismissed their

appeal of the immigration judge’s denial of their claim for

withholding of removal.

     A petition for review must be filed not later than 30 days

after the date of the final order of removal.      8 U.S.C.

§ 1252(b)(1).    The 30-day deadline began to run in this case on

October 25, 2005, when the BIA issued its decision and wrote a

letter to counsel notifying him of the decision.      See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-61092
                               -2-

Karimian-Kaklaki v. INS, 997 F.2d 108, 110-11 (5th Cir. 1993).

The deadline expired on November 24, 2005.   The petition for

review, filed on November 28, 2005, was filed after the

expiration of the deadline.   See Stone v. INS, 514 U.S. 386, 405

(1995); Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir.

2003); but see Eberhart v. United States, 126 S. Ct. 403

(2005)(distinguishing between filing deadlines that are claim-

processing rules and those that are rules governing subject-

matter jurisdiction).

     PETITION DISMISSED FOR LACK OF JURISDICTION.